DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1‐3 and 5‐20 are pending.
Claim 4 is canceled.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-3, 5-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramanan (WO2021062133) in view of Niculescu-Mizil et al (US2018/0374569) and further in view of Ferguson et al (Detection and Segmentation of Manufacturing Defects, 2018).

Regarding claims 1 and 17, Venkataramanan teaches a computer-implemented method for identifying anomalies in an object, comprising:
supplying, to an image encoder of a system, an input image of the object, the input image of the object containing one or more anomalies;
(Venkataramanan, Fig. 1, input test image x contains anomalies, “during inference time, when anomalous images are passed through to the network”, [0013])
generating, at the image encoder, an image model;
applying the generated image model to an image decoder of the system, the image decoder forming
	a substitute non-anomalous image of the object, (and)
(Venkataramanan, Fig. 1, “output z is the feature representation of x in the latent space. Output z is used by residual decoder 112 to generate a reconstructed image x^”, [0009]; z forms an image model in the latent/feature space; in a GAN architecture, encoder 110 is a neural network that generates a feature map based on learning; the feature map z is further utilized by a decoder 112 to generate a reconstructed image x^; note that since encoder 110 is trained by non-anomalous images, feature map z only contains features of non-anomalous images; thus reconstructed image x^ is an anomaly-free image, “In order to first detect anomaly in an unsupervised manner, the GAN based model is trained only on non-anomalous images such that during inference time, when anomalous images are passed through to the network, the regions pertaining to the anomaly will not be reconstructed”, [0013])
	differences between the input image of the object and the substitute non-anomalous image of the object identifying one or more areas of the input image of the object that contain the one or more the anomalies; and
(Venkataramanan, Fig. 1, discriminator network 116 compares difference between the input test image x_test and the reconstructed anomaly-free image x_test^ and results in anomalous score Sa; when Sa is greater than a predetermined threshold, the input test image x is determined as an anomalous image, [0014])
	Venkataramanan does not expressly disclose but Niculescu-Mizil teaches:
generating an anomaly map identifying positions, sizes and shapes of the one or more anomalies based on the differences between the input image of the object and the substitute non-anomalous image;
(Niculescu-Mizil, Fig. 5, “A reconstructed image 225 can include an image having a number of portions of an original image 221 reconstructed by a reconstructor 220. Thus, as discussed above, the reconstructed image 225 will depict an item having any defects or anomalies removed by the reconstruction process…The contrastor 230 can, e.g., determine a pixel-by-pixel difference between the images to produce an anomaly map 231”, [0050]; anomaly map 231 results from the pixel-wise difference between original image 221 (anomalous) and reconstructed image 225 (anomaly-free) and would contain positions, sizes and shapes of the anomalies; this method of generating an anomaly map may be applied to the system of Venkataramanan (Figs. 1 and 3) as a simpler approach for generating an anomaly attention map for low power computations)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Niculescu-Mizil into the system or method of Venkataramanan in order to enable a simpler method of generating an anomalous map using pixel-wise subtraction for low power computations. The combination of Venkataramanan and Niculescu-Mizil also teaches other enhanced capabilities.
	The combination of Venkataramanan and Niculescu-Mizil further teaches:
wherein the system implements a flow-based model; and
(Venkataramanan, Fig. 1, feature map z or the image model is generated based on the output (mu, sigma) from encoder 110 that is trained by non-anomalous images and may take anomalous images as its input => a flow-based model (i.,e, not a predetermined fixed model))
	The combination of Venkataramanan and Niculescu-Mizil does not expressly disclose but Ferguson teaches:
wherein the system has been trained using
	(a) a set of augmented anomaly-free images of the object applied at the image encoder and
(Ferguson, “training data augmentation can be used to artificially increase the size of training datasets, and in some cases, lead to increased prediction accuracy”, Sec. VI.C; the training set augmentation may be applied to the non-anomalous training images of Venkataramanan ([0013]) to form a set of augmented non-anomalous training images; e.g., “Adding Gaussian noise to the training images is also a common technique for improving the robustness of the trained model to noise in the input images” (Ferguson, Sec. VI.C))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ferguson into the modified system or method of Venkataramanan and Niculescu-Mizil in order to improve the robustness of a trained model to noise or variants in the input images using the augmented training set (e.g., adding gaussian noise) to train a neural network. The combination of Venkataramanan, Niculescu-Mizil and Ferguson also teaches other enhanced capabilities.
	The combination of Venkataramanan, Niculescu-Mizil and Ferguson further teaches:
	(b) a reconstruction loss calculated based on a norm of differences between each augmented anomaly-free image of the object and a corresponding output image from the image decoder.
(Venkataramanan, Fig. 1; “The pixel-wise difference is computed between X_test^ and X_test as the anomalous score Sa… Sa is normalized between [0, 1] and empirically set 0.5 as the threshold to detect an image as anomalous”, [0014])

Regarding claim 2, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein each anomaly free image of the object used for training the system is augmented by adding thereto an alteration selected from a random noise, a random cropping, a random rotation, a random set of white patches, a random set of black patches and a combination thereof.
(Ferguson, “Adding Gaussian noise to the training images is also a common technique for improving the robustness of the trained model to noise in the input images”, Sec. VI.C)

Regarding claim 3, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the flow-based model is a generative normalizing flow-based model.
(Venkataramanan, Fig. 1, feature map z or the image model is generated based on the output (mu, sigma) from encoder 110 that is trained by non-anomalous images and may take anomalous images as its input => a flow-based model (i.,e, not a predetermined fixed model); the model also generates an attention map A 115 from output z to sharpen the reconstructed image x^; Attention map A is a normalized matrix, “An objective function is used to derive the attention map A during gradient backpropagation (e.g., Grad-CAM) from output z with an objective to sharpen the reconstruction image x^. The attention map A is computed as a normalization such that Ai,j within (0,1), where Ai,j is the (i j) element of A”, [009])

Regarding claim 5, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 4, wherein the anomaly map is a heat-map in which distinct colors or shades reflect corresponding anomaly probabilities in the input image of the object.
(Venkataramanan, Fig. 4, a heat map 413 with dark color indicating anomalies and their shapes generated from the input image using the GAN system of Fig. 3)

Regarding claim 6, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein:
the flow-based model forms a Gaussian model in which errors have a null mean and a predetermined standard deviation; and
the system has been trained in unsupervised mode by supplying the set of augmented anomaly-free images of the object to the image encoder and by using the mean and the standard deviation of the flow-based model.
(Venkataramanan, Fig. 1, gaussian model with mean mu and standard deviation sigma, “The posterior p_theta(z | x) is modeled using a standard Gaussian distribution for prior p(z)”, [0010])

Regarding claim 7, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 6, wherein the system has been trained further by calculating a log-likelihood loss based on the mean and standard deviation of the flow-based model.
(Venkataramanan, Fig. 1, adversarial loss 316, equation (4))

Regarding claim 9, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein:
the flow-based model comprises one or more modes defined in a latent space of the flow-based model, each mode of the flow-based model corresponding to one of one or more anomaly types, each mode having a corresponding mean and a corresponding standard deviation; and
the system has been trained in semi-supervised mode by supplying to the image encoder the set of augmented anomaly-free images of the object, by supplying to the image encoder one or more sets of augmented anomalous images corresponding to the one or more anomaly types, and by calculating the means and standard deviations corresponding to the one or more modes of the flow-based model.
(Venkataramanan, Fig. 3, “In order to first detect anomaly in a weakly supervised manner, the encoder 310 (e.g., CAVGA) is trained on both anomalous and non-anomalous images”, [0018]; “A second part of the attention loss LA formulation relates to an abnormal prediction on a non-anomalous image”, [0019], eq. (8); classifier 311 may classify both non-anomalous and anomalous features for generating both normal attention A and anomalous attention A (heat map type presentations))

Regarding claims 10 and 19, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 9, further comprising:
supplying labels to an anomaly encoder, each label corresponding to a respective image among the one or more sets of augmented anomalous images, each label identifying a related anomaly type, the anomaly encoder calculating the means and standard deviations corresponding to the one or more modes of the flow-based model based on the label; and
supplying the labels to a classifier supplied, the classifier calculating a classification loss for each of the anomaly types;
wherein the system has been trained further using the classification losses.
(Venkataramanan, Fig. 3, “weakly supervised image-level labels are used to train the deep learning network and predictions by a classifier at the output of latent space are used to compute an attention map”, [0004]; “weakly supervised image-level labels are leveraged to train the GAN based model”, [0007]; “A weakly supervised approach is now described for training the GAN based network (e.g., CAVGA) to detect and localize anomalies leveraged on image-level labels”, [0017])

Regarding claim 11, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 10, further comprising:
supplying a content of the latent space to the classifier; and
using, at the classifier, the content of the latent space to classify each of the one or more anomaly types.
(Venkataramanan, Fig. 3, “weakly supervised image-level labels are used to train the deep learning network and predictions by a classifier at the output of latent space are used to compute an attention map”, [0004])

Regarding claim 12, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 10, further comprising:
supplying to the image encoder one or more additional sets of augmented anomalous images corresponding to one or more additional anomaly types;
supplying additional labels to the anomaly encoder, each additional label corresponding to a respective image among the one or more additional sets of augmented anomalous images, each additional label identifying a related additional anomaly type;
calculating, at the anomaly encoder, a new version of the vector containing the mean for each of the one or more flow-based model modes defined for the one of more anomaly types, the vector further containing a mean for each of one or more additional flow-based model modes defined for the one or more additional anomaly types;
calculating, at the anomaly encoder, a new version of the vector containing the standard deviation for each of the one or more flow-based model modes defined for the one of more anomaly types, the vector further containing a standard deviation for each of one or more additional flow-based model modes defined for the one or more additional anomaly types;
supplying, to the latent space, a statistically sufficient sample of information contained in the vectors containing the mean and the standard deviation for each of the one or more flow-based model modes defined for the one of more anomaly types; and
retraining the system using the one or more additional sets of augmented anomalous images and the means and standard deviations of the one or more modes and of the one or more additional modes of the flow-based model.
(Venkataramanan, see comments on claim 10; the classifier 311 as illustrated in Fig. 3 can handle any number of labeled training images and takes the resultant feature vector z with the corresponding dimensions in the latent space for anomaly classification)

Regarding claim 13, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 12, wherein the retraining of the system further comprises:
supplying the additional labels to the classifier;
supplying a content of the latent space to the classifier;
using, at the classifier, the content of the latent space to classify each of the one or more additional anomaly types; and
calculating, at the classifier, a classification loss for each of the additional anomaly types.
(Venkataramanan, see comments on claim 10; the classifier 311 as illustrated in Fig. 3 can handle any number of labeled training images and takes the resultant feature vector z (content) with the corresponding dimensions in the latent space for anomaly classification)

Regarding claim 14, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 9, wherein each of the one or more anomaly types is selected from a scratch, a crack, a color, a spot, a hole, a discoloration, and a combination thereof.
(Ferguson, “Common casting defects include air holes, foreign-particle inclusions, shrinkage cavities, cracks, wrinkles, and casting fins”, p1:c1; “surface defects are generally described as local anomalies”, p2-c2)

Regarding claim 15, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein:
the image encoder maps pixels of the input image of the object into the image model;
the image model is placed in a latent space of the flow-based model; and
the image decoder maps the image model from the latent space into pixels of the substitute non-anomalous image of the object.
(Venkataramanan, Fig. 1, encoder 110 converts input image x (pixels) into image model z in latent space; decoder reconstructs image x^ (pixels) from image model z; “input image x is passed through encoder network 110 (e.g., ResNet-18) where output z is the feature representation of x in the latent space. Output z is used by residual decoder 112 to generate a reconstructed image x, which is a reconstruction of original 
input image x”, [0009])

Regarding claim 16, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein:
the image encoder implements a first function;
the image decoder implements a second function, the second function being an inverse of the first function; and
the image encoder and the image decoder share a common set of weights.
(Niculescu-Mizil, Fig. 4; “Similar to the encoder 223a, the decoder 223b can use one or more hidden layers to transform the encoded representation to a representation corresponding to an output image by using an activation function and a weight matrix. The activation function and weight matrix of the decoder 223b can be the same or different from the activation function and weight matrix of the encoder 223a”, [0045])

Regarding claim 18, the combination of Venkataramanan, Niculescu-Mizil and Ferguson teaches its/their respective base claim(s).
The combination further teaches the system of claim 17, further comprising:
an input interface operatively connected to the image encoder and adapted to receive the input image of the object from an image source; and
an output interface operatively connected to the image decoder and adapted to transmit the substitute non-anomalous image of the object to an image receiver.
(Venkataramanan, Fig. 1, input interface: between input image x and encoder 110 input; output interface: between decoder 112 output and discriminator 114 output)


Allowable Subject Matter
Claim(s) 8 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).
The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 8 and 20 recite(s) limitation(s) related to specific steps for image reconstruction loss calculations. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Response to Arguments
Applicant's arguments filed on 6/3/2022 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				7/15/2022